Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 2, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  161453 & (4)(5)                                                                                        David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  COMMITTEE TO BAN FRACKING IN                                                                        Richard H. Bernstein
  MICHIGAN,                                                                                           Elizabeth T. Clement
            Plaintiff,                                                                                Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 161453
  BOARD OF STATE CANVASSERS,
           Defendant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED. The
  complaint for mandamus is considered, and relief is DENIED, because the Court is not
  persuaded that it should grant the requested relief. The motion to dismiss is DENIED as
  moot.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 2, 2020
         b0630
                                                                              Clerk